Citation Nr: 0609767	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for degenerative 
joint disease of the lumbosacral spine.  In March 2005, the 
veteran testified before the undersigned Acting Veterans Law 
Judge at a Board videoconference hearing at the RO.

The Board remanded this case for additional development in 
June 2005.  The requested development has been accomplished; 
thus, this case is properly before the Board.


FINDING OF FACT

Resolving all doubt in the favor of the veteran, the record 
includes medical evidence of a lumbar spine disability; 
credible lay evidence that supports an in-service back 
injury; and, medical evidence of a nexus between the current 
lumbar spine disability and in-service back injury.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative 
joint disease of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Initially, the evidence shows a current lumbar spine 
disability.  VA medical records dated from August 2000 to 
August 2005 show findings of degenerative joint disease of 
the lumbar spine with acute sprain, herniated lumbar disk, 
and spinal stenosis.

The next issue is whether there is evidence of any in-service 
incurrence of a lumbar spine disability.  The National 
Personnel Records Center (NPRC) has indicated that the 
veteran's service medical records are not available at that 
facility due to possible destruction during a fire in July 
1973.  As such, it is impossible to determine whether the 
service medical records corroborate the veteran's assertions 
of his in-service back injury; and the Board must rely on 
alternate sources.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

In statements and testimony, the veteran has asserted that 
his current back disability is a result of an in-service 
injury that occurred when he was performing his duties as 
aradar technician and fell about 15 feet from a ladder.  He 
recalled that he was taken to a hospital where he was treated 
for two weeks and that he experienced numbness in his toes.  
He also noted that he was put on light duty for the remainder 
of his service.  After service, he indicated that he sought 
chiropractic treatment and continued to experience numbness 
in his toes.  He further stated that although he has 
continually complained of back pain, he first experienced 
serious symptoms for his back in the 1990's.  A January 1991 
private chiropractor record similarly shows the veteran 
complained that he first experienced back pain approximately 
30 years ago.  VA medical records dated in 2000 and 2001 also 
note the veteran's chronic back pain and his history of a 
fall in service.  As the Board does not find reason to doubt 
the veteran's credibility, and he is competent to testify as 
to his symptoms, his lay testimony is accepted as credible 
evidence of an in-service back injury and continued 
symptomatology of back pain since service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Additionally, letters from the veteran's cousin and family 
friend corroborate the veteran's reports of an in-service 
back injury.  A December 2002 statement from the veteran's 
cousin shows his recollection of the veteran having injured 
his lower back in the Army in 1958.  He noted that he visited 
the veteran in the hospital, where the veteran related to him 
that he had fallen from a ladder.  Another individual 
submitted a December 2002 statement that he had known the 
veteran's family since the 1950's and remembered the veteran 
injuring his back in the Army in 1958 or 1959.  

As the record shows a current lumbar spine disability and 
credible evidence of in-service incurrence of a back injury, 
the determinative issue becomes whether there is any 
relationship between these.
 
A September 2005 VA examiner noted the veteran's reports of 
falling from a ladder in service and stated that based on 
medical principles, such severe trauma to the back easily 
could have caused his degenerative disease and herniated 
discs.  He thus found that the veteran's symptoms most likely 
were related to his injury in service.  The examiner 
acknowledged that his opinion was based on the veteran's 
reports and that there were no military records in the claims 
file regarding this initial injury; however, as noted, the 
Board accepts the veteran's reports of his in-service injury 
as credible.  

Under the circumstances in this case, the Board resolves all 
doubt in the veteran's favor and finds that the evidence 
shows a current lumbar spine disability, credible reports of 
an in-service injury and continued symptomatology, and 
medical evidence linking the present disability to service.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for a lumbar spine disability is therefore 
warranted.

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The Board also has 
considered the additional notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006), which provide for notice of the laws 
governing degrees of disability and effective dates for 
granting VA benefits.  Without deciding whether the notice 
and development requirements of VCAA or Dingess/Hartman have 
been satisfied in the present case, it is the Board's 
conclusion that these laws do not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking favorable action by granting service 
connection for a lumbar spine disability, which represents a 
full grant of the issue on appeal.  This decision, therefore, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


